          Case 4:20-cv-00521-LPR Document 10 Filed 08/07/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

 BIANCA FLETCHER                                                                   PLAINTIFF


 v.                              Case No. 4:20-cv-00521-LPR


 NITV LLC, et al.                                                              DEFENDANTS

                                            ORDER

       On August 7, 2020, Plaintiff Bianca Fletcher filed a Motion to voluntarily dismiss separate

Defendants Charles Humble and NITV, LLC. (Doc. 9). The remaining Defendants do not oppose

Plaintiff’s Motion.

       The Court therefore GRANTS Plaintiff’s Motion to Dismiss pursuant Rule 41(a)(2) of the

Federal Rules of Civil Procedure. Separate Defendants Charles Humble and NITV, LLC are

DISMISSED without prejudice.

       IT IS SO ORDERED this 7th day of August 2020.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
